UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1147


JOSEPHINE P. MOURNING,

                  Plaintiff - Appellant,

             v.

TARGET CORPORATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:07-cv-03212-PJM)


Submitted:    June 18, 2009                 Decided:   June 23, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished by per curiam opinion.


Josephine P. Mourning, Appellant Pro Se. Steven Jonathan Kelly,
MILES & STOCKBRIDGE, P.C., Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             In this personal injury action, Josephine P. Mourning

appeals the district court’s order granting summary judgment for

Target   Corporation     and    the    denial    of   Mourning’s      motion   for

reconsideration of that order.            We have reviewed the record and

find   no   reversible    error.        Accordingly,     we    affirm   for    the

reasons stated by the district court.             Mourning v. Target Corp.,

No. 8:07-cv-03212-PJM (D. Md. Dec. 2, 2008).                   We dispense with

oral   argument   because       the    facts    and   legal    contentions     are

adequately    presented    in    the    materials     before    the   court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2